UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
____________________________________
                                     )
In Re                                )
                                     )
       Yvette A. Shope               )
              debtors                )             BK# 2-19-20059-PRW
                                     )             Chapter 13
____________________________________)
Yvette A. Shope,                     )
                                     )
                      Plaintiff,     )
                                     )
       vs.                           )
                                     )             Adv No: 19-2004
County of Chemung                    )
                                     )
                      Defendant      )
____________________________________

                            CERTIFICATE OF SERVICE

I, Charles E. Andersen, hereby certify that I mailed a copy of the summons and
complaint in the above captioned matter upon the following individuals/agencies:

1. Office of the Attorney General
  The Capitol
  Albany, NY 12224-0341

2. Chemung County Clerk
  210 Lake Street
  PO Box 588
  Elmira, NY 14902-0588

3. Joseph E. Sartori, III
  Chemung County Treasurer
  320 E. Market Street
  P.O. Box 588
  Elmira, NY 14902

4. Bryan J. Maggs, Esq.
   Chemung County Attorney
   P.O. Box 588
   Elmira, NY 14902



Case 2-19-02004-PRW, Doc 4, Filed 02/08/19, Entered 02/08/19 11:24:03,
                 Description: Main Document , Page 1 of 2
BY: UNITED STATES MAIL, FIRST CLASS DELIVERY POSTAGE PREPAID
ON FEBRUARY 4, 2019


I further certify that I am, and at all times during the service of process was, not less than
18 years of age and not a party to the matter concerning which service of process was
made.

         Under penalty of perjury, I declare that the foregoing is true and correct.



February 4th 2019                                      /s/Charles E. Andersen
Elmira, NY




Case 2-19-02004-PRW, Doc 4, Filed 02/08/19, Entered 02/08/19 11:24:03,
                 Description: Main Document , Page 2 of 2
